DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 11 is objected to because of the following informalities:  it appears that “wherein the second sensor” should be deleted from line six of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0258929 A1 to Goode et al. ("Goode").	
As to claim 1, Goode discloses a sensor system (see Fig 1A) for continuous measurement of a glucose concentration in a host, the sensor system comprising: 
a first sensor configured to measure glucose concentrations over a first time period of in vivo implantation (see [0139]-[0141] – short term sensor A and long term sensor B); and 

As to claim 2, Goode further discloses wherein the first time period corresponds to an initial period of in vivo implantation (see [0138] and [0141] – short term sensor is configured to provide measurements as soon as one minute after implantation), wherein the second time period corresponds to a second time period of in vivo implantation, and wherein the second period begins after the initial period of in vivo implantation has begun (see [0138] – long term sensor requires more time to equilibrate to host's bod’ environment).
	As to claim 3, Goode further discloses wherein the first time period and the second time period overlap partially, but not completely (see [0141] – time periods may or may not overlap). 
	As to claim 4, Goode further discloses wherein the first time period and the second time period do not overlap (see [0141] – time periods may or may not overlap). 
	As to claim 5, Goode further discloses wherein the first time period begins before less than 3 hours post-implantation, and wherein the second time period begins after more than 3 hours post-implantation (see [0131] – short term sensor may have a life span of less than an hour to 3 weeks, which is by definition shorter than life span of long term sensor). 
	As to claim 6, Goode further discloses wherein the first time period begins before less than 6 hours post-implantation, and wherein the second time period begins after more than 6 hours post-implantation (see [0131] – short term sensor may have a life span of less than an hour to 3 weeks, which is by definition shorter than life span of long term sensor). 
	As to claim 7, Goode further discloses wherein the sensor system is configured for transcutaneous placement through a skin of a host (see [0139]). 

	As to claim 9, Goode further discloses wherein the first sensor is an optical sensor (see [0417]). 
	As to claim 10, Goode further discloses wherein the second sensor is an electrochemical sensor (see [0135]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0151868 A1 to Staib et al. ("Staib") in view of Goode.
As to claim 11, Staib discloses 
receiving a first signal indicative a glucose concentration in a host, from a first sensor (see [0028] and Fig 1);
receiving a second signal indicative of a glucose concentration in the host, from a second sensor (see [0028] and Fig 1); and
determining, using sensor electronics, a glucose concentration value based on at least one of the first signal or the second signal, wherein determining the glucose concentration value comprises integrating the first signal and the second signal, wherein integrating the first signal and the second signal comprises according a first weight to the first signal and according a second weight to the second signal, and wherein a magnitude of the first weight and a magnitude of the second weight (see [0030]).

However, dual-electrode systems that are configured to measure over different time periods (i.e., sessions) were well known. Goode, for example shows a system wherein a two electrodes are placed in the body having different times of intended operation (see [0139]-[0141] – short term sensor A and long term sensor B). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the weighting of two electrodes having different intended modes of operation as disclosed by Staib with the different times of intended operation disclosed by Goode to produce the predictable result of better glucose monitoring accuracy using electrodes specifically optimized for their intended use.
	As to claim 12, Goode further discloses wherein the sensor session comprises a first time period and a second time period (see [0139]-[0141]).
As to claim 13, Goode further discloses wherein the first time period corresponds to an initial period of in vivo implantation, wherein the second time period corresponds to a second time period of in vivo implantation, and wherein the second period begins after the initial period of in vivo implantation has begun (see [0141]).
As to claim 14, Goode further discloses wherein the first time period and the second time period overlap partially, but not completely (see [0141] – time periods may or may not overlap).
As to claim 15, Goode further discloses wherein the first time period and the second time period do not overlap see [0141] – time periods may or may not overlap).
As to claim 16, Goode further discloses wherein the first time period begins before less than 3 hours post-implantation, and wherein the second time period begins after more than 3 hours 
As to claim 17, Goode further discloses wherein the first time period begins before less than 6 hours post-implantation, and wherein the second time period begins after more than 6 hours post-implantation (see [0131] – short term sensor may have a life span of less than an hour to 3 weeks, which is by definition shorter than life span of long term sensor).
As to claim 18, Goode further discloses wherein the sensor system is configured for transcutaneous placement through a skin of a host (see [0139).
As to claim 19, Goode further discloses wherein the first sensor is an optical sensor (see [0417]).
As to claim 20, Goode further discloses wherein the second sensor is an electrochemical
sensor (see [0135]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791